Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.
Applicant has made remarks related to claims 1, 2, and 8 as well as new claim 9 on Page 6. It is unclear how these relate to new claim 21 and Examiner does not find a new claim 9 in the amendment.
Applicant asserts that the compression fittings are both disclosed in the claimed locations because of the subject matter in claims 0038 and 0039. 
Examiner asserts that Paragraph 0039 only discloses that compression fittings are present and does not disclose any particular location for the compression fittings. It does not disclose the compression fittings at the ends of the mixing tube, only that they exist for easy disassembly, which is not resolved to any structure in particular that can be easily disassembled nor a particular location of the fittings. Additionally the drawings do not show the locations of the compression fittings even though fittings may be shown.
Applicant asserts that the drawings show compression fittings because in the last office action Examiner pointed to fittings to be compression fittings.

Applicant asserts that if the 112 rejection is not withdrawn the 103 rejection should be withdrawn.
Examiner is unclear why this would be necessary. The 103 rejection made was to provide a specific type of fitting in a location already taught. Applicants disclosure has not provided any location for the compression fittings. Examiner also notes that this appears to admit either Orr teaches the compression fittings or the 112 written description is appropriate.
In regards to claim 18, Applicant asserts that because Orr was stated to not have a unidirectional flowpath on Oct 24, 2013 therefore Orr cannot teach a unidirectional flowpath.  Applicant asserts that Orr doesn’t teach any device that prevents flashback or blow back.
Examiner asserts a new ground of rejection was presented and the claim language argued is different. Additionally the claim language on Oct 24, 2013 was different, a fuel supply as opposed to a fuel valve assembly are not the same thing and should be treated differently. Applicant is arguing features that are not claimed because only a unidirectional flowpath is claimed and as long as the flowpath is present the claim language is met. Examiner has not added any structure that is not present in the reference because the structure is not required per the claim language. As stated in the previous office action, if Applicant intends to claim additional structure that allows flow in only one direction that is not disclosed in Orr that would overcome this rejection.
Applicant asserts that Orr does not teach fittings and that modification to compression fittings is not proper.
Examiner respectfully disagrees, fittings are clearly shown in the claimed location. Modification to compression fittings was provided with proper motivation and would be a substitution that one of 
Applicant asserts that Moore does not teach where to put the pressure switch.
Examiner asserts that claim does not disclose this location.
Applicant asserts that Moore discloses an incorrect type of sensor (static pressure chamber as opposed to air flow).
Examiner asserts this structure is not claimed.
Applicant asserts that because Moore teaches detection of airflow to a burner which may not be a pilot burner the modification is improper.
Examiner asserts that Orr teaches the structure and operation except for the pressure switch. Moore was used to provide a pressure switch to do what Orr already does. The difference between an air supply to a main burner as opposed to a pilot burner is not non-analogous especially when applying a safety feature to monitor air pressure to determine when to operate aspects of the burner.
Examiner asserts that Applicant is largely arguing features that are not claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locations of the compression fittings per claims 17, 19, 20, and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17 and 19 recite “wherein the first and second compression fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan”. Applicant relies upon Paragraph 0039 and Figures 2 and 3 for support. The specification does disclose two compression fittings in Paragraph 0039, however the location and what the fittings attach to are not disclosed. The Figures do not have a label nor do they clearly show a compression fitting. Because it is not disclosed the locations nor what these items are attached to the claim limitation disclosed above is not supported.
Claim 20 recites “wherein the first compression fitting is configured to join the air from the pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the second compression fitting is further configured to permit the individual removal of the pilot assembly;” and “wherein the second compression fitting is configured to divide the mixing tube section”. Applicant relies upon Paragraph 0039 and Figures 2 and 3 for support. The specification does disclose two compression fittings in Paragraph 0039, however the location and what the fittings attach to are not disclosed. The Figures do not have a label nor do they clearly show a compression fitting. Because it is not disclosed the locations nor what these items are attached to the claim limitation disclosed above is not supported.
Claim 21 recites “wherein the second compression fitting is configured to divide the mixing tube section”, “wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies”, and “wherein the second compression fitting is further configured to permit individual detachment of the pilot supplies”. Applicant relies upon Paragraph 0039 and Figures 2 and 3 for support. The specification does disclose two compression fittings in Paragraph 0039, however the location and what the fittings attach to are not disclosed. The Figures do not have a label nor do they 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the first compression fitting is configured to join the air from the air valve to the fuel from the fuel valve assembly and supply the resulting mixture to the mixing tube section; said structures further configured to prevent reverse flow”. It is unclear what structures are configured to prevent reverse flow. Additionally it is unclear how this modifies the structures to enable them to prevent reverse flow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB819256 to Orr (Orr).
Regarding claim 18, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 94 excluding 96, 98, 100, and 102 or 60 and everything downstream of 60); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional); and a controller (92, Figure 2) for controlling operation of said pilot fan, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB819256 to Orr (Orr), U.S. Patent 4925093 to Moore (Moore), and “316 Stainless Steel Tube Fittings” to Swagelok.
Regarding claims 17 and 19, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 94 or 94 excluding 96, 98, 100, and 102 or 60 and the assembly of Figure 1); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one output is placed into 86 to make it unidirectional or flowing in one direction); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional, or flowing in one direction); and a controller (92, Figure 2) for controlling operation of said pilot fan, wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating (Page 3, lines 95-102); wherein said fuel supply supplies said pilot assembly with fuel only after said pilot fan is providing air to said pilot assembly (Page 3 lines 63-65), a first and second fittings, wherein the first and second fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan (some of the number of options shown in annotated Figure below and allow the function disclosed either by themselves or in conjunction with disconnection of other fittings).

    PNG
    media_image1.png
    985
    796
    media_image1.png
    Greyscale


Moore teaches a pressure switch assembly (48, Figure 3) for sensing when a fan (70, Figure 3) is providing air to the combustion assembly (42, Figure 3); and wherein said fuel supply (44, Figure 1) supplies said combustion assembly with fuel only when said pressure switch assembly senses that said fan is providing air to said combustion assembly (Col. 7 line 64 – Col. 8 line 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Moore to provide a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly. Doing so would increase the safety of the operation since fuel is only released with sufficient combustion air is present for proper combustion. 
Swagelok teaches use and benefits of compression fittings (Page 3). Orr shows fittings at locations that when separated would allow removal of the pilot assembly, fuel supply, and pilot fan but does not disclose that these fittings are compression fittings nor does it specifically disclose that the fittings are removable. Placing compression fittings at these locations would allow the removal and reinstallation of these units as well as provide an enhanced seal and vibration resistance that is easy to install (Page 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Swagelok to provide a first and second compression fitting, wherein the first and second compression fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan. Doing so would allow the 
Regarding claim 20, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 94 or 94 excluding 96, 98, 100, and 102 or 60 and the assembly of Figure 1); a mixing tube section (94 and 82, Figure 2); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional); and a controller (92, Figure 2) for controlling operation of said pilot fan, wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating (Page 3, lines 95-102); wherein said fuel supply supplies said pilot assembly with fuel only after said pilot fan is providing air to said pilot assembly (Page 3 lines 63-65), a first and second fitting (shown in annotated Figure 2 below), first and second fittings (2nd fitting and 101 and/or 201 in the annotated Figure); wherein the first fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section (101 and/or 201 in the annotated Figure); wherein the second fitting is configured to divide the mixing tube section; wherein the first fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the second fitting is further configured to permit the individual removal of the pilot assembly (2nd fitting in annotated Figure below, fittings shown in annotated Figure above and they allow the function disclosed either by themselves or in conjunction with disconnection of other fittings).


    PNG
    media_image2.png
    541
    480
    media_image2.png
    Greyscale

Orr is silent on a first and second compression fitting, wherein the first compression fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the first compression fitting is further configured to permit the individual removal of the pilot assembly, a pressure switch assembly for sensing when said pilot fan is 
Moore teaches a pressure switch assembly (48, Figure 3) for sensing when a fan (70, Figure 3) is providing air to the combustion assembly (42, Figure 3); and wherein said fuel supply (44, Figure 1) supplies said combustion assembly with fuel only when said pressure switch assembly senses that said fan is providing air to said combustion assembly (Col. 7 line 64 – Col. 8 line 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Moore to provide a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly. Doing so would increase the safety of the operation since fuel is only released with sufficient combustion air is present for proper combustion. 
Swagelok teaches use and benefits of compression fittings (Page 3). Orr shows fittings at locations that when separated would allow removal of the pilot assembly, fuel supply, and pilot fan but does not disclose that these fittings are compression fittings nor does it specifically disclose that the fittings are removable. Placing compression fittings at these locations would allow the removal and reinstallation of these units as well as provide an enhanced seal and vibration resistance that is easy to install (Page 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Swagelok to provide a first and second compression fitting, wherein the first compression fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the first compression fitting is further configured to permit the individual removal of the pilot assembly. Doing so would allow 
Regarding claim 21, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 94 or 94 excluding 96, 98, 100, and 102 or 60 and the assembly of Figure 1); a mixing tube section (94 and 82, Figure 2); a fuel supply providing fuel through a fuel valve assembly (86 and/or 90 are valves) to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); a pilot fan (96, Figure 20) providing air through an air funnel (301 in annotated Figure above) and an air valve (104, Figure 2) only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional); and a controller (92, Figure 2) for controlling operation of said pilot fan, wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating (Page 3, lines 95-102); wherein said fuel supply supplies said pilot assembly with fuel only after said pilot fan is providing air to said pilot assembly (Page 3 lines 63-65), a first and second fitting (shown in annotated Figure 2 above), first and second fittings (2nd fitting and 101 and/or 201 in the annotated Figure); wherein the first fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section (101 and/or 201 in the annotated Figure); wherein the first fitting is configured to join the air from the air valve to the fuel from the fuel valve assembly and supply the resulting mixture to the mixing tube section (location of the first fitting, 101, and/or 201, annotated Figure allows joining of air and fuel downstream); said structures further configured to prevent reverse flow (86, 90 and 104 can close to nd fitting in annotated Figure; wherein the first fitting is further configured to permit individual detachment of the fuel and air supplies (shown in the annotated Figure); wherein the second fitting is further configured to permit the individual removal of the pilot assembly (2nd fitting in annotated Figure below, fittings shown in annotated Figure above and they allow the function disclosed either by themselves or in conjunction with disconnection of other fittings).
Orr is silent on a first and second compression fitting, wherein the first compression fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the first compression fitting is further configured to permit the individual removal of the pilot assembly, a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly.
Moore teaches a pressure switch assembly (48, Figure 3) for sensing when a fan (70, Figure 3) is providing air to the combustion assembly (42, Figure 3); and wherein said fuel supply (44, Figure 1) supplies said combustion assembly with fuel only when said pressure switch assembly senses that said fan is providing air to said combustion assembly (Col. 7 line 64 – Col. 8 line 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Moore to provide a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly. Doing so would increase the safety of the operation since fuel is only released with sufficient combustion air is present for proper combustion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/10/21